Title: From Alexander Hamilton to Thomas Lloyd Moore, 19 August 1799
From: Hamilton, Alexander
To: Moore, Thomas Lloyd


          
            Sir,
            New York August 19. 99.
          
          Your letters of July the seventeenth of August and the twenty fourth of July have been delivered to me. It is certainly of great importance that the practice of desertion should be suppressed, and I shall not fail to adopt such measures as may appear calculated to produce the effect as far as may depend upon me to pursue and promote effectual measures, for accomplishing that object. The general order on the Subject of enlistment is to be strictly adhered to; and I trust experience will prove that the Apprehensions of your officers have been unfounded on the occasion have not been well founded. I have received the your return, and am very happy to find that you have made such so much progress in recruiting your regiment—
          With great consn &c—
          Col. Moore
        